                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

RAI STRATEGIC HOLDINGS, INC. and
R.J. REYNOLDS VAPOR COMPANY,          )
                                      )                         Civil Action No. 1:20cv393
            Plaintiffs,               )
                                      )
v.                                                              JURY TRIAL DEMANDED
                                      )
                                      )
ALTRIA CLIENT SERVICES LLC; PHILIP )
MORRIS USA, INC.; ALTRIA GROUP, INC.; )
PHILIP MORRIS INTERNATIONAL INC.; )
and PHILIP MORRIS PRODUCTS S.A.,      )
                                      )
            Defendants.               )


                   FINANCIAL INTEREST DISCLOSURE STATEMENT

       Pursuant to Local Rule 7.1 of the Eastern District of Virginia and to enable Judges and

Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel for

Plaintiffs RAI Strategic Holdings, Inc. and R.J. Reynolds Vapor Company in the above-

captioned action certifies that the following are parents, trusts, or subsidiaries and/or affiliates of

said parties that have issued shares or debt securities to the public or own more than ten percent

of the stock of the following:

       (1) Reynolds American Inc. is the parent corporation of Plaintiffs RAI Strategic

Holdings, Inc. and R.J. Reynolds Vapor Company;

       (2) British American Tobacco p.l.c. is a publicly traded company that is an indirect

holder of more than ten percent of the stock of Reynolds American Inc.
Dated: April 9, 2020            Respectfully submitted,


                                 /s/ David M. Maiorana
Stephanie E. Parker             David M. Maiorana (VA Bar No. 42334)
JONES DAY                       Ryan B. McCrum
1420 Peachtree Street, N.E.     JONES DAY
Suite 800                       901 Lakeside Ave.
Atlanta, GA 30309               Cleveland, OH 44114
Telephone: (404) 521-3939       Telephone: (216) 586-3939
Facsimile: (404) 581-8330       Facsimile: (216) 579-0212
Email: separker@jonesday.com    Email: dmaiorana@jonesday.com
                                Email: rbmccrum@jonesday.com

Anthony M. Insogna              John J. Normile
JONES DAY                       JONES DAY
4655 Executive Drive            250 Vesey Street
Suite 1500                      New York, NY 10281
San Diego, CA 92121             Telephone: (212) 326-3939
Telephone: (858) 314-1200       Facsimile: (212) 755-7306
Facsimile: (844) 345-3178       Email: jjnormile@jonesday.com
Email: aminsogna@jonesday.com
                                Counsel for Plaintiffs
                                RAI Strategic Holdings, Inc.
                                R.J. Reynolds Vapor Company
